If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                        UNPUBLISHED
                                                                        February 1, 2022
                Plaintiff-Appellee,

v                                                                       No. 354667
                                                                        Tuscola Circuit Court
BRANDI MARIE HULL,                                                      LC No. 19-015018-FH

                Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellee,

v                                                                       No. 354735
                                                                        Tuscola Circuit Court
ANTHONY RAY HULL,                                                       LC No. 19-015020-FH

                Defendant-Appellant.


Before: CAVANAGH, P.J., and SHAPIRO and GADOLA, JJ.

SHAPIRO, J. (concurring).

        I concur in affirming the defendants’ convictions. However, I do not agree with the
majority that the evidence was sufficient to find Ms. Hull guilty of resisting and obstructing based
on her actions when the officer initially came to her door. The fact that she initially told the officers
she was Brandie Hull, not Schook, is of no consequence since within a second or two of that
statement she told the officers that she had recently been married and that the person they sought
was her, though her name had changed. I also do not find probative defendant telling the officers
that she had never been stopped for a loud exhaust. Her statement was true and does not evidence
an intent to resist. Finally, I do not see evidence in the videotape that she made any efforts to
physically resist at that point, though her husband clearly did. Nevertheless, I concur because Ms.
Hull’s actions following the police’s return to the house were sufficient for a jury to convict.



                                                  -1-
        Having reviewed this case, I find it difficult to understand why the LEIN system or police
practices cannot be modified so that an officer executing a bench warrant will be able to accurately
inform the arrestee why they are being arrested. In this case, the officer told Ms. Hull—based on
the information he had—that the warrant was for a failure to appear on a citation for improper
exhaust noise, a citation which Ms. Hull correctly told the officer she had never received. The fact
that the officer communicated inaccurate information was the instigating event in the dispute that
ended in the defendants’ arrests; it placed the officer in unnecessary danger and resulted in arrests
and convictions for a crime that might readily have been avoided.

                                                              /s/ Douglas B. Shapiro




                                                -2-